DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Instant application is CON of 16/706,515 (US Patent No. 11,151,537 B2) and 13/523,759 (US Patent 10,258,933 B2). Claims 23-42 are presented for examination. Examiner has established a double patenting rejection for claims 23-42 and an objection for claims 32, 34, and 38, in the instant Office action.  

Examiner’s Remarks


Patent Eligibility: Instant claims 23-37 are patent eligible under § 101 because following claim limitations found in independent claims 23 and 34 integrate the abstract idea into a practical solution: “receiving, via the communication module, a message from an access point; determining that the message comprises an amount to be paid and data for a ticket interaction; in response to receiving the message, executing the second code portion, wherein the second code portion includes instructions related to a combined interaction including both a ticketing part and a payment part, wherein the ticketing part includes instructions for writing or updating the ticket data in the memory of the portable payment device according to the data for the ticket interaction, and wherein the second code portion is a unitary code portion; and providing a response to the access point responsive to the received message, wherein the response includes content that informs the access point of interactions in the portable payment device and initiates opening of a gate.” Further, instant claims 38-42 are patent eligible under § 101 because following claim limitations found in independent claim 38 integrate the abstract idea into a practical solution: “providing, by an access point to a portable payment device comprising a processor and a memory configured to store a first code portion including instructions related to a payment interaction, and a second code portion, via a communication module, a message, wherein the portable payment device thereafter (i) determines that the message comprises an amount to be paid and data for a ticket interaction, and (ii) executes the second code portion, wherein the second code portion includes instructions related to a combined interaction including both a ticketing part and a payment part, wherein the ticketing part includes instructions for writing or updating ticket data in the memory of the portable payment device according to the data for the ticket interaction, and wherein the second code portion is a unitary code portion; and receiving a response by the access point from the portable payment device, wherein the response includes content that informs the access point of interactions in the portable payment device and initiates opening of a gate.”

Prior Art: Prior art Bierbaum (8,225,997 B1) teaches generally a system, a method, and a non-transitory computer readable medium for ticket and payment actions with smartcards. The prior art, however, fails to teach the following claim limitations alone or in combination as ordered combination of steps: “receiving, via the communication module, a message from an access point; determining that the message comprises an amount to be paid and data for a ticket interaction; in response to receiving the message, executing the second code portion, wherein the second code portion includes instructions related to a combined interaction including both a ticketing part and a payment part, wherein the ticketing part includes instructions for writing or updating the ticket data in the memory of the portable payment device according to the data for the ticket interaction, and wherein the second code portion is a unitary code portion; and providing a response to the access point responsive to the received message, wherein the response includes content that informs the access point of interactions in the portable payment device and initiates opening of a gate” (independent claims 23 and 34) and “providing, by an access point to a portable payment device comprising a processor and a memory configured to store a first code portion including instructions related to a payment interaction, and a second code portion, via a communication module, a message, wherein the portable payment device thereafter (i) determines that the message comprises an amount to be paid and data for a ticket interaction, and (ii) executes the second code portion, wherein the second code portion includes instructions related to a combined interaction including both a ticketing part and a payment part, wherein the ticketing part includes instructions for writing or updating ticket data in the memory of the portable payment device according to the data for the ticket interaction, and wherein the second code portion is a unitary code portion; and receiving a response by the access point from the portable payment device, wherein the response includes content that informs the access point of interactions in the portable payment device and initiates opening of a gate” (independent claim 38).
Double Patenting





The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,537 B2 and over claims 1-17 of U.S. Patent No. 10,528,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections









Claim 32 is objected to because of informality in the following recitation: “the response to the message is received by the access point while the while the portable payment device is in direct electrical contact with the access point.” It appears that the second instance of “while the” is a typographical error and the recitation should read: “the response to the message is received by the access point while the portable payment device is in direct electrical contact with the access point.”

Claim 34 is objected to because of the following informality: there is no recitation in the body of the independent method claim 34 for hardware system components that accomplish the method steps because Applicant is reciting the system components in the preamble of claim 34. Applicant should amend the methods steps showing what system component is performing the particular steps.

Claim 38 is objected to because of the following informalities: Applicant has combined multiple method claim steps in one bundle under “providing” step in “wherein” clauses. Applicant should amend the claim 38 showing the methods steps clearly instead of having them in the “wherein” clauses. Further, there is no recitation in the body of the independent method claim 38 for hardware system components that accomplish the method steps beyond the recitation “by an access point.” Applicant could amend the method steps to be accomplished, for example, “by an access point comprising a processor.”

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Raufaste (2009/0216568 A1) discloses: “[0017] Another advantage of the invention is that it creates a synergy between an E-ticket server and other parts of the system such as the payment server (to check the form of payment and early ensure that the settlement can be done, a fare audit system (to check the fare amount and the fare conditions).”

Zhu (7,413,113 B1) discloses: “That virtual card is then activated and sends information to the card reader 80. The card reader 80 then processes the information appropriately, for example by opening a gate or by deducting a toll from an account.” 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691